This appellant was convicted for violating the prohibition law by having whisky in his possession. From the judgment of conviction he appealed.
The case as tried in the court below presented a clear-cut issue of fact for the determination of the jury. From a careful consideration of the whole record, this court is of the opinion that the accused was accorded a fair and impartial trial, free from injurious error; therefore the judgment of conviction from which this appeal was taken is affirmed.
Affirmed.